Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-13 and 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Dietze on 2 March 2022.
The application has been amended as follows:

A) Claim 12 has been amended in the following manner:
Claim 12 (Amendment): A method of preparing [[ ]] the formulation [[ ]] of claim 1 [[ ]] comprising: [[ ]]
(1) dissolving fluticasone furoate, DPPC, and cholesterol in ethanol, wherein the fluticasone furoate is present in an amount of about 1 mg/30 mL of ethanol, the DPPC is present in an amount of about 19.6 mg/30 mL of ethanol, and the cholesterol is present in about 10.4 mg/30 mL of ethanol, to provide a first mixture;
(2) injecting the first mixture into a normal saline solution with stirring, wherein the ratio of the first mixture to the saline solution is about 30:50 (v/v) to form a second mixture comprising liposome vesicles;
(3) adding normal saline to the second mixture comprising liposome vesicles in an amount sufficient to provide a volume of about 100 mL for each 30 mL of ethanol to provide a third mixture; and


B) Claim 17 has been amended in the following manner:
Claim 17 (Amendment): The method of claim 13, wherein the first mixture is heated to a [[ ]] temperature of about 50°C.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Chen and Giavina-Bianchi References: As close prior art, the examiner cites Chen et al. (US 2017/0050945 A1), which was discussed previously in the file record. Chen et al. (hereafter referred to as Chen) is drawn to a composition intended to be administered to the lungs for treatment of pulmonary sarcoidosis, as of Chen, title and abstract. The composition of Chen may be a liposome, as of Chen, at least paragraph 0388. Chen teaches fluticasone furoate, as of Chen, paragraphs 0314, 0320, and 0336. Chen teaches that the composition may be suspended in saline, as of Chen, paragraphs 0282 and 0344.
Instant claim 1 requires that the concentration of fluticasone furoate be about 1 mg per 100 mL. Chen appears to be silent with regard to the active agent concentration. The examiner takes the position that it would not have been prima facie obvious for the skilled artisan to have optimized the concentration to have been in the claimed range for at least the following reasons.
As additional relevant prior art, the examiner cites Giavina-Bianchi et al. (Therapeutics and Clinical Risk Management, Vol. 4:2, 2008, pages 465-472), which was also previously cited in the file record. Giavina-Bianchi et al. (hereafter referred to as Bianchi) is drawn to a fluticasone furoate nasal spray for the treatment of rhinitis, as of Bianchi, page 465, title and abstract. Bianchi differs from the claimed invention because Bianchi does not teach a liposome.
Unlike Chen, Bianchi teaches a dose and a concentration of fluticasone furoate, as of Bianchi, page 467, left column, relevant text reproduced below.

    PNG
    media_image1.png
    469
    624
    media_image1.png
    Greyscale

As such, Bianchi teaches 27.5 µg of fluticasone furoate per 50 µL. The examiner notes the following unit conversion.
                
                    
                        
                            27.5
                             
                            μ
                            g
                        
                        
                            50
                             
                            μ
                            L
                        
                    
                    ×
                    
                        
                            1
                             
                            m
                            g
                        
                        
                            1000
                             
                            μ
                            g
                             
                        
                    
                    ×
                    
                        
                            1000
                             
                            μ
                            L
                        
                        
                            1
                             
                            m
                            L
                        
                    
                    ×
                    
                        
                            2
                        
                        
                            2
                        
                    
                     
                    =
                    
                        
                            55
                             
                            m
                            g
                        
                        
                            100
                             
                            m
                            L
                        
                    
                
            
As such, Bianchi’s teaching of a fluticasone furoate concentration of 55 mg per 100 mL is over an order of magnitude greater than the claimed concentration of about 1 mg per 100 mL.
Bianchi also teaches the following, as of page 467, left column, relevant text reproduced below.

    PNG
    media_image2.png
    219
    629
    media_image2.png
    Greyscale

As such, the composition of Bianchi appears to comprise less than a full dose. This is because a full dose is between 55-110 µg, whereas the composition of Bianchi comprises only 27.5 µg.
Given the teachings of Bianchi, the skilled artisan would not have been motivated to have optimized the concentration of fluticasone furoate to have been in the range of about 1 mg per 100 mL. This is because of the following reasons:
The recited concentration is over an order of magnitude lower than the concentration taught by Bianchi; and
In view of the fact that the concentration taught by Bianchi results in a dose that is below what the FDA deems to be an effective dose, the skilled artisan would have expected that reducing the concentration of fluticasone furoate in Bianchi by an order of magnitude would have resulted in administration of a dose that is below the effective dose by at least about an order of magnitude.
As such, the skilled artisan would not have been motivated to have optimized the dose of fluticasone furoate in Chen to have been in the claimed range because, based upon the teachings of Bianchi, it would have been expected that doing so would have resulted in a composition in which the amount of fluticasone furoate administered would 
Nirale Reference: As an additional relevant reference which has been previously cited in the file record, the examiner cites Nirale et al. (Indian J Pharm Sci. 2009 Nov-Dec; 71(6): 709–711 – obtained at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2846484/?report=printable on 5 November 2020, 5 printed pages). Nirale et al. (hereafter referred to as Nirale) is drawn to fluticasone propionate liposomes for pulmonary delivery, as of Nirale, page 1, title and abstract. Said liposomes comprise phospholipids and cholesterol in addition to fluticasone propionate, as of Nirale, paragraph bridging pages 1-2. Nirale appears to have conducted experiments drawn to cholesterol concentration, as of Nirale, figure 1 on page 4, reproduced below.

    PNG
    media_image3.png
    630
    921
    media_image3.png
    Greyscale

Nirale differs from the claimed invention for at least the following reasons:
First, Nirale is drawn to a dry powder, rather than a suspension. 

Third, Nirale appears to be silent as to the amount of active agent. As such, Nirale does not teach the requirement of fluticasone furoate to lipid of about 1:30 or fluticasone furoate concentration of about 1 mg / 1 mL. The issues regarding the teachings of the Bianchi reference, as explained above regarding the examiner’s analysis of how the skilled artisan would have been motivated to have modified the teachings of the Chen reference, also are applicable with regard to the Nirale reference.
Therefore, Nirale does not read on the claimed invention. Even if, purely en arguendo, the skilled artisan would have been motivated to have substituted fluticasone furoate in place of fluticasone propionate, the resultant combination would not have read on the claimed invention at least because such a combination would fail to teach the required active agent concentration and formulation as a suspension.
Note Regarding Dependent Claims: With regard to claim 5, the claim recites an encapsulation efficiency. The examiner notes that the encapsulation efficiency limits the process by which the claimed invention is made rather than the claimed invention itself. As such, claim 5 is understood to be a product-by-process claim limitation.
With regard to claims 2 and 8-9, these claims recite sizes. The size of claim 2 is 130 nm. In contrast, the sizes of claims 8-9 are in the range of multiple microns, which is over an order of magnitude larger. The difference is because the size of claim 2 refers to the size of the liposome itself. In contrast, the sizes of claims 8 and 9 refer to the size .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612